DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Won S. Yoon (Reg # 71058) per email communication on 03/05/2021 following a telephone interview on 03/01/2021.
The application has been amended as follows (on top of the latest amendments submitted by the Applicant on 01/15/2021):

Claim Amendments:

1. (Currently Amended) A method for performing, by a first user equipment (UE), a sidelink communication through a terminal-to-network relay operation in a wireless communication system, the method comprising: 
configuring a sidelink with a second UE by performing a device to device (D2D) discovery procedure;
transmitting, to a base station, a control message including indication information indicating whether a radio access technology (RAT) type of the configured sidelink with the second UE is a 3GPP access or a non-3GPP access; 

transmitting and receiving the signal with the second UE based on the received radio resource, 
wherein the radio resource is configured  differently for (i) a case where the indication information indicates the RAT type of the sidelink as the 3GPP access and (ii) a case where the indication information indicates the RAT type of the sidelink as the non-3GPP access,
wherein for the case where the indication information indicates that the RAT type of the sidelink is the 3GPP access, the radio resource is a resource related to medium access control (MAC), radio link control (RLC) and packet data convergence protocol (PDCP) configuration, and
wherein for the case where the indication information indicates that the RAT type of the sidelink is the non-3GPP access, the radio resource is a resource related to PDCP configuration only.

2. (Canceled) 

8. (Currently Amended) A first user equipment (UE) configured to perform a sidelink communication through a terminal-to-network relay operation in a wireless communication system, the first UE comprising: 
a radio frequency (RF) module configured to transmit and receive a radio signal; and 
a processor functionally connected to the RF module,
wherein the processor is configured to:  
configure a sidelink with a second UE by performing a device to device (D2D) discovery procedure;
transmit, to a base station, a control message including indication information indicating whether a radio access technology (RAT) type of the configured sidelink with the second UE is a 3GPP access or a non-3GPP access; 
receive, from the base station, a radio resource for transmitting and receiving a signal with the second UE through the sidelink; and 
transmit and receive the signal with the second UE based on the received radio resource, 
,
wherein for the case where the indication information indicates that the RAT type of the sidelink is the 3GPP access, the radio resource is a resource related to medium access control (MAC), radio link control (RLC) and packet data convergence protocol (PDCP) configuration, and
wherein for the case where the indication information indicates that the RAT type of the sidelink is the non-3GPP access, the radio resource is a resource related to PDCP configuration only.

9. (Canceled) 

10. (Currently Amended) A computer-readable storage medium storing instructions that, based on being executed by a processor, control a first user equipment (UE) to perform operations for a sidelink communication through a terminal-to-network relay operation in a wireless communication system, the operations comprising: 
configuring a sidelink with a second UE by performing a device to device (D2D) discovery procedure;
transmitting, to a base station, a control message including indication information indicating whether a radio access technology (RAT) type of the configured sidelink with the second UE is a 3GPP access or a non-3GPP access; 
receiving, from the base station, a radio resource for transmitting and receiving a signal with the second UE through the sidelink; and 
transmitting and receiving the signal with the second UE based on the received radio resource, 
wherein the radio resource is configured differently for (i) a case where the indication information indicates the RAT type of the sidelink as the 3GPP access and (ii) a case where the indication information indicates the RAT type of the sidelink as the non-3GPP access,
wherein for the case where the indication information indicates that the RAT type of the sidelink is the 3GPP access, the radio resource is a resource related to medium access control (MAC), radio link control (RLC) and packet data convergence protocol (PDCP) configuration, and
wherein for the case where the indication information indicates that the RAT type of the sidelink is the non-3GPP access, the radio resource is a resource related to PDCP configuration only.

Reasons for Allowance
Claims 1, 3-8 and 10 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, this claim contains the following underlined features which, when combined with other features of the claim, prior art of record failed to anticipate or render obvious at the time of instant invention was filed:
A method for performing, by a first user equipment (UE), a sidelink communication through a terminal-to-network relay operation in a wireless communication system, the method comprising: 
configuring a sidelink with a second UE by performing a device to device (D2D) discovery procedure;
transmitting, to a base station, a control message including indication information indicating whether a radio access technology (RAT) type of the configured sidelink with the second UE is a 3GPP access or a non-3GPP access; 
receiving, from the base station, a radio resource for transmitting and receiving a signal with the second UE through the sidelink; and 
transmitting and receiving the signal with the second UE based on the received radio resource, 
wherein the radio resource is configured  differently for (i) a case where the indication information indicates the RAT type of the sidelink as the 3GPP access and (ii) a case where the indication information indicates the RAT type of the sidelink as the non-3GPP access,
wherein for the case where the indication information indicates that the RAT type of the sidelink is the 3GPP access, the radio resource is a resource related to medium access control (MAC), radio link control (RLC) and packet data convergence protocol (PDCP) configuration, and
wherein for the case where the indication information indicates that the RAT type of the sidelink is the non-3GPP access, the radio resource is a resource related to PDCP configuration only.


Note that the closest prior art Li et al. (US 2013/0301438, “Li”) discloses a method for establishing a D2D connection in a 3GPP-LTE network using a distributed channel scan. Li’s disclosure describes a first D2D UE requesting communication resources to an eNodeB when the first D2D UE desires to communicate with a second D2D UE. One of the first D2D UE requests to the eNodeB is to make the D2D connection via WiFi instead of LTE technology. The eNodeB scans available WiFi channels and assigns a WiFi channel to the D2D connection of the first and the second D2D UEs. However, the claimed invention discloses a user device receiving a radio resource after transmitting a control message to a base station for its sidelink radio access technology (RAT) type, either a 3GPP access or a non-3GPP access. Depending on the RAT type, the user device receives different radio resources. In particular, Li fails to disclose or render obvious the radio resource as a resource related to medium access control (MAC), radio link control (RLC) and packet data convergence protocol (PDCP) configuration when the RAT type is the 3GPP access, and the radio resource as a resource related to PDCP configuration only when the RAT type is the non-3GPP access as claimed.
Note that the second closest prior art Stojanovski et al. (US 2016/0357101, “Stojanovski”) discloses methods for switching between direct and indirect communication for a relay arrangement. Stojanovski’s disclosure an eNodeB identifying 
Note that the third closest prior art Xu et al. (US 2016/0357284, “Xu”) discloses an indication method for a first UE. Xu’s disclosure describes two UEs, one of the UEs sends information indicating the other UE supporting a relay function that is also part of a serving eNodeB. However, the claimed invention discloses a user device receiving a radio resource after transmitting a control message to a base station for its sidelink radio access technology (RAT) type, either a 3GPP access or a non-3GPP access. Depending on the RAT type, the user device receives different radio resources. In particular, Xu fails to disclose or render obvious the radio resource as a resource related to medium access control (MAC), radio link control (RLC) and packet data convergence protocol (PDCP) configuration when the RAT type is the 3GPP access, and the radio resource as a resource related to PDCP configuration only when the RAT type is the non-3GPP access as claimed.
Regarding claims 8 and 10, the claims contain similar features as recited in claim 1, thus are allowed for the same reason as stated above.
Regarding claims 3-7, these claims depend from claim 1 and thus are allowed for the same reason stated above for claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry Kim whose telephone number is 571-272-5009. The examiner can normally be reached on Monday to Friday, 8 A.M to 5 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on 571-272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HARRY H KIM/           Examiner, Art Unit 2411